                                         Case 1:18-cr-00567-VSB Document 160-2 Filed 01/16/20 Page 1 of 3


                                                                                                                                                                          Limit
Event                Date (EDT)            Time (EDT)               Name                          Terminating Name/Sell            Duration/Quantity/Content         Price/Execution
                                                                                                                                                                          Price
Email          Thursday, June 22, 2017     6:55:00 PM            Innate CEO                   Innate Board (including Collins)     Transmits the Topline Results
                                                                                                                                 "Wow. Makes no sense. How are
Email          Thursday, June 22, 2017     7:10:54 PM            Chris Collins                    Innate CEO and others
                                                                                                                                  these results even possible???"
Phone          Thursday, June 22, 2017     7:11:00 PM             Chris Collins                      Cameron Collins                        0:00 minutes
Phone          Thursday, June 22, 2017     7:11:23 PM             Chris Collins                      Cameron Collins                      5 seconds - VM
Phone          Thursday, June 22, 2017     7:14:16 PM          Cameron Collins                         Chris Collins                      5 Seconds - VM
Phone          Thursday, June 22, 2017     7:14:51 PM          Cameron Collins                         Chris Collins                      5 Seconds - VM
Phone          Thursday, June 22, 2017     7:15:27 PM          Cameron Collins                         Chris Collins                      3 seconds - VM
Phone          Thursday, June 22, 2017     7:15:50 PM             Chris Collins                      Cameron Collins                      7 Seconds - VM
Phone          Thursday, June 22, 2017     7:16:19 PM             Chris Collins                      Cameron Collins                        6:08 minutes
Text           Thursday, June 22, 2017     9:28:14 PM            Lauren Zarsky                        Dorothy Zarsky                       "We're here."
Phone          Thursday, June 22, 2017     9:34:50 PM           Dorothy Zarsky                     Fidelity Investments                    28:37 minutes
Order Entry    Thursday, June 22, 2017     9:58:39 PM           Dorothy Zarsky                                                   30, 250 shares on ASX before halt
News           Thursday, June 22, 2017     10:53:00 PM   Trading Halt Notice Received -- Bloomberg

Text            Friday, June 23, 2017      7:37:00 AM          Stephen Zarsky                          Individual-4                       "Call me asap!"
Order Entry     Friday, June 23, 2017      7:42:21 AM          Cameron Collins                             Sell                                 16,508                   $0.46
Text            Friday, June 23, 2017      7:44:00 AM          Stephen Zarsky                          Individual-4                   "Call me immediately."
Order Entry     Friday, June 23, 2017       7:52:18 AM         Stephen Zarsky                              Sell                                303,005                   $0.41
Phone           Friday, June 23, 2017      9:36:25 AM          Stephen Zarsky                          Individual-3                           3 seconds
Order Entry     Friday, June 23, 2017       9:37:52 AM          Lauren Zarsky                              Sell                                 40,464                   $0.45
Phone           Friday, June 23, 2017      9:40:24 AM            Individual-3                        Stephen Zarsky                          57 seconds
Phone           Friday, June 23, 2017      9:42:02 AM          Cameron Collins                         Chris Collins                        8:24 minutes
Phone           Friday, June 23, 2017      9:42:29 AM          Stephen Zarsky                          Individual-4                          45 seconds
Order Entry     Friday, June 23, 2017      9:43:33 AM            Individual-3                              Sell                                  9,000                    0.00
Phone           Friday, June 23, 2017      9:43:46 AM            Individual-4                        Stephen Zarsky                           3 seconds
Phone           Friday, June 23, 2017      9:43:58 AM          Stephen Zarsky                          Individual-5                           4 seconds
Phone           Friday, June 23, 2017      9:47:31 AM          Stephen Zarsky                          Individual-4                         1:04 minutes
Phone           Friday, June 23, 2017      9:52:06 AM            Individual-4                        Stephen Zarsky                           0 seconds
Phone           Friday, June 23, 2017      9:53:37 AM            Individual-4                        Stephen Zarsky                         4:25 minutes
Order Entry     Friday, June 23, 2017      9:54:23 AM          Cameron Collins                             Sell                                100,000                   $0.50
Order Entry     Friday, June 23, 2017      9:57:48 AM          Cameron Collins                             Sell                                100,000                   $0.51
Phone           Friday, June 23, 2017      10:01:10 AM         Stephen Zarsky                          Individual-5                          33 seconds
Execution       Friday, June 23, 2017      10:04:00 AM           Individual-5                              Sell                                  2,500                   $0.50
Execution       Friday, June 23, 2017      10:04:00 AM           Individual-5                              Sell                                   800                    $0.49
Execution       Friday, June 23, 2017      10:07:00 AM           Individual-5                              Sell                                 11,500                   $0.49
Order Entry     Friday, June 23, 2017      10:28:06 AM         Zarsky, Dorothy                             Sell                                 19,750                   $0.48
Order Entry     Friday, June 23, 2017      10:42:05 AM         Cameron Collins                             Sell                                100,000                   $0.00
Order Cancel    Friday, June 23, 2017      10:49:20 AM         Cameron Collins                             Sell                                100,000                   $0.51
Order Entry     Friday, June 23, 2017      10:49:20 AM         Cameron Collins                             Sell                                100,000                   $0.50
Phone           Friday, June 23, 2017      11:32:33 AM           Chris Collins                       Cameron Collins                        6:56 minutes
Order Entry     Friday, June 23, 2017      11:41:15 AM         Cameron Collins                             Sell                                 50,000                   $0.00
Order Entry     Friday, June 23, 2017      11:46:40 AM         Cameron Collins                             Sell                                 50,000                   $0.46
Order Cancel    Friday, June 23, 2017      11:46:59 AM         Cameron Collins                             Sell                                100,000                   $0.50
Order Entry     Friday, June 23, 2017      12:55:03 PM         Cameron Collins                             Sell                                 25,000                   $0.52




                                                                                    Page 1 of 3
                                         Case 1:18-cr-00567-VSB Document 160-2 Filed 01/16/20 Page 2 of 3


                                                                                                                                                                Limit
Event                Date (EDT)            Time (EDT)        Name                        Terminating Name/Sell        Duration/Quantity/Content            Price/Execution
                                                                                                                                                                Price
Order Entry      Friday, June 23, 2017     1:37:02 PM    Cameron Collins                          Sell                            25,000                       $0.509
Order Cancel     Friday, June 23, 2017     2:43:51 PM    Cameron Collins                          Sell                            25,000                        $0.52
Phone            Friday, June 23, 2017     3:12:32 PM    Cameron Collins                      Chris Collins                   5:05 minutes
Order Entry      Friday, June 23, 2017     3:15:56 PM    Cameron Collins                          Sell                            50,000                       $0.45
Order Cancel     Friday, June 23, 2017     3:19:49 PM    Cameron Collins                          Sell                            19,000                       $0.509
Order Entry      Friday, June 23, 2017     3:19:49 PM    Cameron Collins                          Sell                            19,000                       $0.46
Order Entry      Friday, June 23, 2017     3:22:32 PM    Cameron Collins                          Sell                            25,000                       $0.45
Order Entry      Friday, June 23, 2017     3:29:40 PM    Cameron Collins                          Sell                            25,000                       $0.43
Order Entry      Friday, June 23, 2017     3:37:22 PM    Cameron Collins                          Sell                            25,000                       $0.43
Order Entry      Friday, June 23, 2017     3:41:49 PM    Cameron Collins                          Sell                            50,000                       $0.00
Order Entry      Friday, June 23, 2017     3:51:00 PM    Cameron Collins                          Sell                            30,000                       $0.00
Order Entry      Friday, June 23, 2017     3:58:02 PM    Cameron Collins                          Sell                            50,000                       $0.00
Phone            Friday, June 23, 2017     4:48:58 PM    Cameron Collins                      Chris Collins                   7:00 minutes
Phone            Friday, June 23, 2017     8:20:05 PM      Chris Collins                    Cameron Collins                     3 seconds
Phone            Friday, June 23, 2017     8:22:07 PM    Cameron Collins                      Chris Collins                  19:30 minutes
Phone          Saturday, June 24, 2017     1:08:52 PM      Chris Collins                    Cameron Collins                   4:16 minutes
Phone           Sunday, June 25, 2017      2:49:50 PM    Cameron Collins                      Chris Collins                    18 seconds
Phone           Sunday, June 25, 2017      2:50:39 PM      Chris Collins                    Cameron Collins                     2 seconds
Phone           Sunday, June 25, 2017      2:51:01 PM    Cameron Collins                      Chris Collins                   1:58 minutes

Phone          Monday, June 26, 2017       9:01:03 AM    Cameron Collins                      Individual-6                       3 seconds
                                                                                                                 "Sorry, on a conference call right now.
Text           Monday, June 26, 2017       9:02:00 AM      Individual-6                     Cameron Collins
                                                                                                                 Doing a little phone tag – what’s going
Text           Monday, June 26, 2017       9:02:00 AM    Cameron Collins                      Individual-6        "Give me a call when you get a free
Order Entry    Monday, June 26, 2017        9:08:24 AM   Cameron Collins                          Sell                             50,000                      $0.50
Order Cancel   Monday, June 26, 2017        9:09:06 AM   Cameron Collins                          Sell                             50,000                      $0.50
Order Entry    Monday, June 26, 2017        9:09:06 AM   Cameron Collins                          Sell                             50,000                      $0.52
Phone          Monday, June 26, 2017       9:14:54 AM      Individual-6                     Cameron Collins                     51 seconds
Order Entry    Monday, June 26, 2017        9:35:56 AM   Cameron Collins                          Sell                             50,000                       $0.50
Order Entry    Monday, June 26, 2017        9:40:27 AM   Cameron Collins                          Sell                             10,000                       $0.48
Order Entry    Monday, June 26, 2017        9:44:33 AM   Cameron Collins                          Sell                             25,000                       $0.47
Order Entry    Monday, June 26, 2017       9:54:30 AM      Individual-6                           Sell                              1,600                       $0.46
Order Entry    Monday, June 26, 2017       10:14:17 AM   Cameron Collins                          Sell                             20,000                       $0.49
Order Entry    Monday, June 26, 2017       10:27:23 AM   Cameron Collins                          Sell                             25,000                       $0.47
Order Entry    Monday, June 26, 2017       10:47:58 AM   Cameron Collins                          Sell                              8,000                       $0.46
Order Entry    Monday, June 26, 2017       10:49:54 AM   Cameron Collins                          Sell                             15,000                      $0.460
Order Entry    Monday, June 26, 2017       11:17:44 AM   Cameron Collins                          Sell                             7,500                       $0.450
Order Entry    Monday, June 26, 2017       11:20:00 AM   Cameron Collins                          Sell                             6,500                      $0.4500
Order Entry    Monday, June 26, 2017       11:21:11 AM   Cameron Collins                          Sell                             10,000                     $0.4500
Order Entry    Monday, June 26, 2017       11:28:10 AM   Cameron Collins                          Sell                             7,000                      $0.4500
Order Entry    Monday, June 26, 2017       11:30:13 AM   Cameron Collins                          Sell                             20,000                     $0.4480
Order Entry    Monday, June 26, 2017       11:32:37 AM   Cameron Collins                          Sell                             25,000                     $0.4480
Order Entry    Monday, June 26, 2017       11:34:10 AM   Cameron Collins                          Sell                             40,000                     $0.4450
Order Entry    Monday, June 26, 2017       11:43:53 AM   Cameron Collins                          Sell                             12,000                       $0.00
Order Entry    Monday, June 26, 2017       11:50:51 AM   Cameron Collins                          Sell                             30,000                       $0.00




                                                                           Page 2 of 3
                                       Case 1:18-cr-00567-VSB Document 160-2 Filed 01/16/20 Page 3 of 3


                                                                                                                                                           Limit
Event               Date (EDT)           Time (EDT)               Name                            Terminating Name/Sell   Duration/Quantity/Content   Price/Execution
                                                                                                                                                           Price
Phone          Monday, June 26, 2017     11:51:40 AM           Chris Collins                         Cameron Collins            2:46 minutes
Order Entry    Monday, June 26, 2017     11:59:03 AM         Cameron Collins                               Sell                    25,000                $0.4000
Order Entry    Monday, June 26, 2017     12:03:46 PM         Cameron Collins                               Sell                    40,000                 $0.00
Order Entry    Monday, June 26, 2017     12:06:51 PM         Cameron Collins                               Sell                    30,000                 $0.00
Order Entry    Monday, June 26, 2017     12:34:42 PM         Cameron Collins                               Sell                    20,000                 $0.00
Order Entry    Monday, June 26, 2017     12:37:13 PM         Cameron Collins                               Sell                    30,000                 $0.00
Order Entry    Monday, June 26, 2017      1:07:49 PM         Cameron Collins                               Sell                    50,000                 $0.00
Order Entry    Monday, June 26, 2017      1:17:12 PM         Cameron Collins                               Sell                    50,000                 $0.00
Order Entry    Monday, June 26, 2017      1:56:24 PM         Cameron Collins                               Sell                    50,000                 $0.00
Order Entry    Monday, June 26, 2017      1:57:22 PM         Cameron Collins                               Sell                    50,000                $0.4100
Order Entry    Monday, June 26, 2017      1:59:07 PM         Cameron Collins                               Sell                    35,900                $0.4100
Order Entry    Monday, June 26, 2017      2:05:12 PM         Cameron Collins                               Sell                    50,000                $0.4100
Order Entry    Monday, June 26, 2017      2:34:47 PM         Cameron Collins                               Sell                    25,000                 $0.00
Order Entry    Monday, June 26, 2017      2:58:51 PM         Cameron Collins                               Sell                    25,000                 $0.00
Order Entry    Monday, June 26, 2017      3:10:58 PM         Cameron Collins                               Sell                    25,000                 $0.00
Order Entry    Monday, June 26, 2017      3:45:39 PM         Cameron Collins                               Sell                    20,000                 $0.00
Order Entry    Monday, June 26, 2017      3:45:46 PM         Cameron Collins                               Sell                    20,100                 $0.00
Order Entry    Monday, June 26, 2017      3:56:25 PM         Cameron Collins                               Sell                    25,000                $0.480
Order Entry    Monday, June 26, 2017      3:59:55 PM         Cameron Collins                               Sell                    25,000                 $0.00
Phone          Monday, June 26, 2017      4:05:55 PM           Chris Collins                         Cameron Collins             27 seconds
Order Cancel   Monday, June 26, 2017      4:11:00 PM         Cameron Collins                               Sell                    17,000                 $0.47
Order Cancel   Monday, June 26, 2017      4:11:56 PM         Cameron Collins                               Sell                    50,000                 $0.52
Order Cancel   Monday, June 26, 2017      4:11:56 PM         Cameron Collins                               Sell                    50,000                 $0.50
Order Cancel   Monday, June 26, 2017      4:11:56 PM         Cameron Collins                               Sell                    20,000                 $0.49
Order Cancel   Monday, June 26, 2017      4:11:56 PM         Cameron Collins                               Sell                    25,000                 $0.48
Phone          Monday, June 26, 2017      4:33:53 PM         Cameron Collins                           Chris Collins            8:17 minutes
News           Monday, June 26, 2017     7:11:32 PM    Bloomberg reports on negative trial results

Phone          Monday, June 26, 2017     7:24:56 PM           Chris Collins                          Cameron Collins            2:58 minutes
Order Entry    Monday, June 26, 2017     7:50:32 PM    Cameron Collins                                     Sell                    100,000                $0.50
Phone          Monday, June 26, 2017     7:51:13 PM         Cameron Collins                            Chris Collins            2:28 minutes
Order Entry    Monday, June 26, 2017     7:53:31 PM    Cameron Collins                                     Sell                    500,000                $0.32
Phone          Monday, June 26, 2017     8:24:19 PM         Cameron Collins                            Chris Collins            2:12 minutes
Order Entry    Monday, June 26, 2017     8:27:09 PM    Cameron Collins                                     Sell                    500,000                $0.03
Order Entry    Monday, June 26, 2017     8:30:16 PM    Cameron Collins                                     Sell                    500,000               $0.0300
Order Entry    Monday, June 26, 2017     8:41:42 PM    Cameron Collins                                     Sell                   1,000,000              $0.0400
Order Cancel   Monday, June 26, 2017     8:42:34 PM    Cameron Collins                                     Sell                    100,000                $0.50
Order Cancel   Monday, June 26, 2017     8:42:49 PM    Cameron Collins                                     Sell                    500,000                $0.32
Order Entry    Monday, June 26, 2017     8:43:46 PM    Cameron Collins                                     Sell                   1,000,000              $0.060
Phone          Monday, June 26, 2017     8:44:41 PM         Cameron Collins                            Chris Collins            2:13 minutes
Order Entry    Monday, June 26, 2017     8:48:13 PM    Cameron Collins                                     Sell                    825,000                $0.065
Phone          Monday, June 26, 2017     8:57:11 PM         Cameron Collins                            Chris Collins            2:36 minutes




                                                                                    Page 3 of 3
